Citation Nr: 0937323	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  98-08 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Death and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to May 1946 
and again from August 1948 to June 1962. The Veteran died in 
July 1997. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the Veteran's death and 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

The claim is now under the jurisdiction of the Philadelphia, 
Pennsylvania RO. 


FINDINGS OF FACT

1. According to his death certificate, the Veteran died from 
drowning. 

2. At the time of the Veteran's death, he was service 
connected for impaired vision, bilateral, due to 
histoplasmosis, evaluated 60 percent disabling; posttraumatic 
stress disorder (PTSD), evaluated 50 percent disabling; 
residuals, neck injury, evaluated 30 percent disabling; 
congestive heart failure with cardiomegaly and hypertension, 
evaluated 30 percent disabling; post operative abdominal 
aortic aneurysm, evaluated 20 percent disabling; 
histoplasmosis, left lung, and post operative pilonidal cyst, 
both evaluated noncompensable. His combined rating was 
90 percent.  

3. The competent evidence of record does not show that the 
Veteran's drowning is in any way related to service. 

4. The Veteran's impaired vision, PTSD, nor congestive heart 
failure is in any way related to the cause of the Veteran's 
death. 

5. The Veteran was not in receipt of service-connected 
disability compensation at the 100 percent level for 10 years 
or more consecutively prior to his death.


CONCLUSIONS OF LAW

1. A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death, nor 
may his death be presumed to have been related to service. 38 
U.S.C.A. §§ 107, 1110, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.40, 3.309, 3.312 (2008). 

2. The criteria for dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 are not met. 38 
U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting. 
Proper notice must inform the appellant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to provide; 
and (3) that the appellant is expected to provide. See 38 
C.F.R. § 3.159 (2007). These notice requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law. Sanders v. Nicholson, 
487 F.3d 881 (2007).

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide an appellant with notice of the 
information and evidence necessary to substantiate a claim. 
The purpose of these changes is to clarify when VA has no 
duty to notify an appellant of how to substantiate a claim 
for benefits, to make the regulation comply with statutory 
changes, and to streamline the development of claims. The 
amendments apply to all applications for benefits pending 
before VA on, or filed after May 30, 2008, which includes 
this claim. Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which previously stated 
that VA will request the appellant to provide any evidence in 
her possession that pertains to the claim.

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the appellant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the appellant is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in May 2009. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The appellant 
received notice consistent with Dingess in May 2009. Further, 
since the preponderance of the evidence is against the claim, 
any question as to the appropriate disability rating and 
effective date to be assigned is moot.

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

The appellant was not initially provided with this notice; 
however, she was later notified pursuant to Hupp in May 2009. 
This notice clearly informed the appellant of evidence needed 
to establish that the Veteran's death was caused by a 
service- connected disability. Additionally, the appellant 
was notified of all of the Veteran's service-connected 
disabilities. She also was informed of the evidence necessary 
to substantiate a DIC claim based on a condition not yet 
service connected. In July 2009, the claim was readjudicated 
by a supplemental statement of the case (SSOC).

The Veteran's service medical evidence, VA medical evidence, 
certificate of death, and autopsy report have been associated 
with the claims file. VA has provided the appellant with 
every opportunity to submit evidence and arguments in support 
of her claim. Additionally, a personal hearing was offered 
and the appellant did not reply. The Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with her claims. The record is 
complete and the case is ready for review.


Service Connection for the Cause of Death

The appellant contends that service connection for the cause 
of the Veteran's death is warranted.

After a thorough review of the evidence of record, the 
preponderance of the evidence shows that service connection 
for the cause of the Veteran's death is not warranted because 
a service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). Contributory cause of 
death is inherently one not related to the principal cause. 
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

The Veteran's death certificate reflects he died in 1997, at 
age 72. The cause of death was drowning. It was deemed an 
accident. The record reflects that a limited autopsy was 
performed. During his lifetime, the Veteran was in receipt of 
service connection for impaired vision, bilateral, due to 
histoplasmosis, evaluated 60 percent disabling; posttraumatic 
stress disorder (PTSD), evaluated 50 percent disabling; 
residuals, neck injury, evaluated 30 percent disabling; 
congestive heart failure with cardiomegaly and hypertension, 
evaluated 30 percent disabling; post operative abdominal 
aortic aneurysm, evaluated 20 percent disabling; 
histoplasmosis, left lung, and post operative pilonidal cyst, 
both evaluated noncompensable. His combined rating was 
90 percent.  

It is the appellant's contention that because of the 
Veteran's service-connected impaired vision, he fell in the 
water and drowned. She also maintains that it was quite 
possible that he had some difficulties with his heart (chest 
pain, etc) and fell into the water and drowned. Further, she 
stated that it was not speculative that a person with loss of 
vision, heart failure, and a psychiatric condition drowned as 
a result of a combination of or all of the aforementioned 
service-connected disabilities. 

In support of the appellant's claim, in March 2009, she 
contacted VA and in a Report of Contact, she indicated that 
the Veteran drowned in the Potomac River. She also stated 
that witnesses saw him clutch his chest just before he went 
under, and she suspected it was a heart attack. She indicated 
that no autopsy was performed to confirm the cause of the 
Veteran's death. 

A July 1997 partial autopsy was associated with the claims 
folder. The report stated that the Chief Medical Examiner's 
Office was contacted July 20, 1997, at 1:25 p.m. and the 
Veteran was pronounced dead at 2:00p.m. that day. The cause 
of death was drowning and was deemed an accident. The opinion 
of the Assistant Medical Examiner was that the Veteran died 
of drowning and the manner of death was an accident. 
Reportedly, the Veteran became intoxicated and refused to go 
to bed (around midnight), while camping and fishing with his 
family. The grandson found him the next morning floating in 
the river. He had been consuming alcoholic beverages prior to 
his death. The time of the incident was unknown. The autopsy 
report showed a blood alcohol level of .30 percent. 

DIC benefits are not payable to the surviving spouse of a 
veteran if the cause of death was the result of the veteran's 
own willful misconduct. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (b). "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action. It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death. 38 C.F.R. § 3.1(n)(1), (3).

The simple drinking of alcoholic beverages is not of itself 
willful misconduct. However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(2).

With respect to alcohol and drug abuse, the law and 
regulations prohibit payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse. 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2008). VA's General Counsel has held that direct service 
connection for a disability that is a result of a 
individual's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990. VAOPGCPREC 7-99; VAOPGCPREC 2-98.

After a thorough review of the record, it is not clear that 
the Veteran's drowning is a result of willful misconduct. 
Although it is clear that the Veteran had been drinking prior 
to drowning, and his blood alcohol was considered to be high, 
the autopsy report only indicates that he was drinking the 
night before he was found drowned and there is no indication, 
according to the autopsy report, that anyone actually saw the 
Veteran drown. In fact, the information given to the 
Assistant Medical Examiner was that the Veteran refused to go 
to bed around midnight and he was found floating in the 
Potomac River the next morning by his grandson. Although the 
appellant indicated in a March 2009 Report of Contact that 
there were eyewitnesses that saw the Veteran clutch his chest 
just prior to his going under the water, that statement is 
inconsistent with the Assistant Medical Examiner's Report 
made closer in proximity to the death of the Veteran than the 
appellant's most recent statement. The Veteran's death was 
considered accidental, and the autopsy report indicates a 
period of time between when the Veteran was last seen alive 
and intoxicated and when he was found drowned the next 
morning. Since there is no evidence linking the Veteran's 
drowning with service, and the Veteran was not service-
connected for any condition that clearly resulted in drowning 
at the time of his death, the Board finds that the 
preponderance of the evidence is against a conclusion that a 
service-connected disability was either a principal or 
contributory cause of the Veteran's death. Accordingly, 
service connection for the cause of the Veteran's death is 
not warranted. 


Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the Veteran's death were service- connected, under 
certain specific conditions. VA shall pay DIC under 38 
U.S.C.A. § 1318 to the surviving spouse of a veteran who dies 
not as the result of his own willful misconduct, and who at 
the time of death was in receipt of or "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling provided, in pertinent part, that the disability 
was continuously rated totally disabling for a period of at 
least 10 consecutive years immediately preceding death. The 
total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.22 (2008).

Pursuant to 38 C.F.R. § 3.22(b)(3) (2008), the term "entitled 
to receive" means that at the time of death, the Veteran had 
previously applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.

In this case, the Veteran during his lifetime was service-
connected for impaired vision, bilateral, due to 
histoplasmosis, evaluated 60 percent disabling; posttraumatic 
stress disorder (PTSD), evaluated 50 percent disabling; 
residuals, neck injury, evaluated 30 percent disabling; 
congestive heart failure with cardiomegaly and hypertension, 
evaluated 30 percent disabling; post operative abdominal 
aortic aneurysm, evaluated 20 percent disabling; 
histoplasmosis, left lung, and post operative pilonidal cyst, 
both evaluated noncompensable. His combined rating was 
90 percent. Effective July 1990, the Veteran had a combined 
rating of 80 percent. In December 1992, he had a combined 
rating of 90 percent. He was granted a total rating based 
upon individual unemployability, effective July 1990. It 
follows that he was not in receipt of a total disability 
rating for a period of at least 10 consecutive years 
immediately preceding death, which occurred in July 1997, 
based on either a 100 percent evaluation for a service-
connected disability or disabilities, which he did not have, 
or an award of a total disability rating based on individual 
unemployability, which had not been in effect except from 
July 1990. The criteria stated in 38 U.S.C.A. § 1318 for an 
award of DIC thus are not met.

The record does not further indicate that the appellant has 
raised a claim of CUE in a prior RO rating decision to 
establish that a denial of service connection for a claimed 
disability was in error. To the extent that the Veteran may 
have had a basis for entitlement to service-connected 
compensation for a disability when retroactively considering 
the evidence in the claims file, this represents a theory of 
"hypothetical entitlement" which the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held is no 
longer a valid theory of recovery in DIC claims. National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003). See also 
Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) 
However, the revised version of 38 C.F.R. § 3.22 does not 
have a retroactive effect and can be applied to claims for 
DIC benefits filed by survivors before the amendment took 
effect.

The appellant has not alleged any other applicable theory of 
entitlement to benefits under 38 U.S.C.A. § 1318 to include 
reopening of a claim based on newly received service records, 
or absence of receipt of total disability benefits due to 
non-waiver of concurrent retirement payments. See 38 C.F.R. § 
3.22(b)(2)-(3).

Accordingly, the claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is denied. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


